PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/592,965
Filing Date: 11 May 2017
Appellant(s): VISA International Service Association



__________________
Patrick Jewik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESTATEMENT OF REJECTION
Claims 1, 3-8, 10-11, 13-17, and 21-26 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.

(2) Response to Argument
35 USC 101 Arguments
Claims 1, 3-8, 10-11, 13-17, and 21-26 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Appellant argued the 101 rejection advanced by the Examiner is improper and should be reversed (see generally, Appellant’s Brief pages 9-22). Examiner maintains that the 101 rejection in the Final Office Action of October 25, 2021 is proper. Examiner identified the steps that recite an abstract idea. Examiner explained how they are a fundamental economic practice and thus fall into the category of Certain Methods of Organizing Human Activity; thus, they recite a judicial exception. The additional elements are the computer implementation of the abstract idea and extra-solution activity. These additional elements do not amount to a practical application of the judicial exception or significantly more. The rejection is proper and should be affirmed.

1) The claims are not directed to an abstract idea. (See pages 9-13, and 20 of Appellant’s Brief).
Appellant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Examiner has provided evidence and analysis that the claims recite a fundamental economic practice. Examiner identified the limitations comprising the abstract idea (see pages 6-7 of the Final Office Action of 10/5/21). Examiner identified that under the broadest reasonable interpretation of the claims they are directed to a fundamental economic practice. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” Appellant’s claims are a fundamental economic practice as data related to the transferring of digital assets in a financial transaction.. Appellant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Appellant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception. This is the basis of the rejection, not merely the claims are a fundamental economic practice merely because Examiner says so.  The claims are foundational because at their core they are merely directed to a financial transaction. The level of detail of that financial transaction does not, in and of itself, change the abstract nature of the claims.
Appellant argued that essentially all of the limitations in claim 1 are cited as the abstract idea. Examiner does not find this argument persuasive. It is spurious to argue what percentage of the claim has been identified as the abstract idea. The majority of Appellant’s claims has been identified as an abstract idea because Appellant’s claims are an abstract business methodology for performing a financial transaction. Merely because the abstract idea is claimed in great detail does not change the abstract nature of the claims. Appellant has merely claimed an abstract idea in great detail.
Appellant argued that its claims are not abstract because the provide for a specific way in which a user can receive a digital asset. Examiner does not find this argument persuasive. Appellant is making arguments similar to those in Finjan where the court found those claims a specific way of achieving a desired outcome. In Finjan the claimed method generates an improved security profile which improves the process of virus scanning by allowing for protection against unknown viruses and obfuscated code. Appellant is not claiming a specific way of achieving a desired outcome. Appellant is merely claiming a methodology; which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” Merely claiming limitations “with specificity” does not mean there is eligible subject matter which is similar to Finjan. Appellant merely points out the utility of the claims in vague terms such as “they provide for greater data security” and “provide convenient ways to use a digital asset”. There is no analysis as to how this actually achieved through their claims. Appellant is merely using existing tools such as the blockchain and cryptocurrencies in the manner in which they were designed to function.  This does not mean there is a specific methodology for obtaining a desired result..
Appellant argued its claims are similar to those in Enfish. Appellant merely alleges it is similar to Enfish and provides no analysis as to how it is similar to Enfish. Furthermore, Appellant’s claims are not similar to those in Enfish where a self-referential data table was not directed towards an abstract idea. In Enfish while the claims involved the storing of data it was incorrect to say they were directed to the abstract idea of storing data. The claims were directed to an improved memory/database through the use of the self-referential data table. This technical improvement took the claims out of the abstract realm and into eligible subject matter. Appellant’s claims contains no such matter. Appellant has not created a new type of memory or something similar such an improved processor. As such Appellant’s claims are not similar to those in Enfish. Rather Appellant focuses on attacking the summary of the abstract idea. It is unpersuasive for Appellant to argue that each and every limitation of the claim is not directed to “transferring digital assets”. Appellant is attacking the summary of the abstract idea, not the steps identified in the rejection as comprising the abstract idea. It is the identified steps which comprise the abstract idea; and while they may be summarized as “transferring digital assets” for the sake of brevity, the proper analysis is based on the identified steps and not the summary of those steps. Appellant is arguing that steps that Examiner identified as a part of the abstract idea are not abstract merely because they are not necessarily required/related to the summary of the abstract idea. It is unpersuasive that certain limitations are not wholly necessary to “transferring digital assets”; and thus the claims are analyzed at an improperly high level of abstraction. The identified steps/limitations comprise the abstract idea and that is what Examiner’s analysis is based on.
Appellant argued that the claims do not preempt the judicial exception. Examiner does not find this argument persuasive. Again Appellant is attacking the summary of the abstract idea rather than the identified abstract idea. Appellant is arguing that the claims do not preempt the judicial exception. The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described... the concern driving the judicial exceptions as preemption, however, the courts do not use preemption... as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part... using this framework to distinguish between preemptive claims, and “those that integrate the building... eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence... of complete preemption does not guarantee that a claim is eligible. Merely claiming distinct, detailed limitations does not arise to the level of eligible subject matter as something that is “some other meaningful way beyond generally linking the judicial exception to a technological environment”.
Appellant argued that the claims do not recite an abstract idea because they provide a specific improvement to computer security. Examiner does not find this argument persuasive. Appellant’s claims do not improve technology/security; the underlying technology remains unaffected by the claims. Appellant is addressing a business problem (transferring digital assets/performing a financial transaction) with a business solution. Appellant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. Appellant did not invent the blockchain or digital assets/cryptocurrency. Appellant has not improved the security with a better hash function or a more rigorous cryptographical standard. Appellant is merely taking existing tools and incorporating them into their methodology in the manner those tools were intended to be used. Appellant’s use of the blockchain and digital assets adds nothing to the claims other than the incorporation of that existing technology.

2) The claims integrate the judicial exception into a practical application. (See pages 13-15 and 20-21 of Appellant’s Brief).
Appellant argued that Examiner’s analysis under Step 2A – Prong 2 is inadequate. Examiner does not find this argument persuasive. Examiner identified the abstract idea (see pages 6-7 of the Final Office Action of 10/5/21). Outside of the abstract idea there remains only the computer implementation of the abstract idea (the portion of the claims that describe the computer elements that implement the abstract idea) and extra-solution activity (the portion of the claims that merely recite extra-solution activity like sending/receiving data, storing data, displaying data, etc.). Neither of these are indicative of a practical application. Thus Examiner’s analysis is that the portions of the claims that fall outside the abstract idea do not meet any standard for a practical application of the abstract idea.
Appellant argued that Examiner’s rejection is deficient since certain limitations appear to be in the abstract idea and the additional elements. Examiner does not find this argument persuasive. Taking Appellant’s example (the “receiving a transfer request…” limitation) in its entirety a claim limitation can contain language that falls under the abstract idea and additional elements.
receiving, by a server computer comprising a processor, a payment method manager, and a digital asset management engine, in communication with a digital asset account data store, a transfer request associated with a first user, the transfer request comprising authentication information associated with the first user, first identification information associated with the first user, an identifier associated with a second user, and a transfer amount, the transfer amount being in fiat currency;

There are portions directed to extra-solution activity such as the mere act of receiving the transfer request which is categorized and analyzed in the extra-solution activity portions of the Step 2A – Prong 2 and Step 2B analysis. There are the portions which describe the computer implementation of the limitation (e.g., the server computer, the processor, etc.). These portions are categorized and analyzed in the computer implementation portions of the Step 2A – Prong 2 and Step 2B analysis. The remaining portions the language describing the existence of the transfer request and what comprises that transfer request fall under the abstract idea portion of the analysis (e.g., the first bullet point of the identified abstract idea). This explains why it appears some limitations fall under the abstract idea portion and the additional elements portion; primarily that as a mere act of sending, receiving, storing, displaying information the limitations are extra-solution activity and any additional portion of the limitation (e.g., describing what the sent/received/stored/displayed data actually is or what is done with that data) are identified as the abstract idea.
Appellant argued that the claims integrate the abstract idea into a practical application because there are practical benefits such as increased security, the ability to allow a user to receive digital asset, and providing a secure convenient way to user to use the digital asset. Examiner does not find this argument persuasive. Appellant provides no analysis as to how this actually qualifies as a practical application (such as the claims are an improvement to the functioning of a computer, effecting a transformation or reduction of a particular article to a different state or thing, etc.). If Appellant’s arguments are taken as an improvement to the functioning of a computer or to any other technology or technical field; then Examiner maintains the response presented above. Appellant’s claims do not improve technology/security but rather the underlying abstract idea. Appellant is addressing a business problem (transferring digital assets/performing a financial transaction) with a business solution. Appellant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. Appellant did not invent the blockchain or digital assets/cryptocurrency. Appellant has not improved the security with a better hash function or a more rigorous cryptographical standard. Appellant is merely taking existing tools and incorporating them into their methodology in the manner those tools were intended to be used. Appellant’s use of the blockchain and digital assets adds nothing to the claims other than the incorporation of the existing technology into its claims.
However, it appears that Appellant is merely arguing that since its claims have utility, they qualify as a practical application (e.g., Appellant’s argument its claims have an application and it is practical). Examiner does not find this argument persuasive. Mere utility is not enough to qualify as a practical application (as argued by Appellant in pages 13-15 and 20-21 of Appellant’s Brief). While 101 does have a utility requirement (i.e., “any new and useful process, machine, manufacture, composition of matter or any new and useful improvement thereof…”) there is also the practical application standard which elevates abstract ideas/judicial exceptions into eligible subject matter. These are two different concepts with two different standards which must be met. Examiner readily admits Appellant’s claims meet the utility standard since they are useful; albeit that is due to the extremely low bar associated with the utility requirement. However, merely because the claims are useful does not mean the claims are also a practical application. The practical application standard can be met in a variety of ways; but Appellant does not meet any of those standards merely be reciting useful/utile subject matter.

3) The claims recite significantly more than the abstract idea (See pages 15-19  and 21-22 of Appellant’s Brief).
Appellant argued that its claims amount to significantly more through use of a particular machine. Examiner does not find this argument persuasive. Appellant’s only reasoning as to how it meets this standard is to state it claims computer components. This does not arise to the level of a particular machine. Merely because Appellant has defined computer components/devices and has those components/devices perform the steps of the business methodology does not mean that Appellant has claimed a particular machine. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other that did not already exist separately. Simply because the claims identify which component/device is performing an action/step does not mean there is a practical application. The claims do not amount to significantly more under this standard.
Appellant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Appellant merely states the conclusion that its identified limitations are unconventional. Appellant provides no analysis as to what is currently well-understood, routine, and conventional and how its claims differ. Appellant merely relies on the claims’ utility and its alleged advantages over conventional systems. There is no analysis as to how this utility/advantage amounts to something that is other than what is well understood, routine, and conventional. Furthermore, the identified limitations are a part of the underlying abstract idea and are not additional elements (except for the computer implementation of the claims and the port ions that are extra-solution activity such as sending/receiving/storing data). Examiner has provided a proper analysis. Appellant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations; citing to MPEP 2106/05(g) showing that extra-solution activity such as sending/receiving/storing data is not significantly more and Appellant’s specification which shows that the claims may be implemented using general purpose computers/computing components.. Examiner has provided the proper evidence as required by Berkheimer.
Appellant argued that the claims amount to significantly more because they recite something other than what is well understood, routine, and conventional. Appellant argued that its claims are similar to those BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location which amounted to significantly more. Appellant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Appellant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. Appellant has not demonstrated how their combination of elements results in significantly more (similar to how the filtering in BASCOM was improved by filtering server side). Once again Appellant focuses on the utility of the claims without  any analysis as to how its limitations amount to significantly more. Furthermore, Appellant’s arguments are not commensurate in scope with the claims. There is no limitation of “providing a payment method identifier in the form of a prepaid card number to the second user, so that the second user can spend the digital asset at a resource provider (e.g., a merchant) that would accept fiat currency. The claims only generate a payment identifier which is prepaid card number. There is nothing in Appellant’s claims that limits the transaction to one done in the digital asset but the merchant receives fiat currency. Under the BRI of the claims the transaction amount can be a fiat currency is not limited to being in a digital asset/crypto currency. The limitation “determining if the transaction amount is less than or equal to the transfer amount (which is in fiat currency)” carries an implication that the two amounts are in the same currency. Since there is no discussion of the transaction amount being converted from an equivalent amount of cryptocurrency or something similar; it is within the BRI of the claims to interpret that the transaction performed is a traditional transaction in fiat currency; especially since nothing is done with the underlying digital asset (e.g., transferring the digital asset to a different entity, destroying an amount equivalent to the transaction amount, etc.); only the deletion of the association between the payment method identifier and the digital asset. Appellant’s use of the blockchain is using it as a tool for its intended purpose. The use of the prepaid card number and the deletion of the association of the prepaid card number and the digital asset as an ordered combination of limitations adds nothing to the claims that doesn’t already exist in the limitations themselves. This differs from BASCOM in that the combination of filtering and the filtering occurring at particular location resulted in significantly more when compared to the mere act of filtering data; thus the combination added more than existed in the limitation considered individually. This is not present in Appellant’s claims. There is no additional functionality or benefit in considering the limitations as an ordered combination as opposed to considering the limitations individually.  Appellant’s claims are not similar to BASCOM or Amdocs. Appellant’s claims do not amount to significantly more than the abstract idea itself.
Appellant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional because there is no art rejection on file. Examiner does not find this argument persuasive. It is not persuasive to point out the lack of an art rejection as evidence that the claims recite something other than what is well-understood, routine, and conventional. The standards for subject matter eligibility and novelty/non-obviousness are different, and merely because something is novel/non-obvious does not mean it also recites something other than what is well-understood, routine, and conventional. It should be noted the claims in Alice are novel, yet did not meet the significantly more standard.

4) The dependent claims recite eligible subject matter (See pages 19-20 of Appellant’s Brief).
Appellant argued the claims 3 and 13 recite eligible subject matter. Appellant argued that the used of digital signatures brings the claims within the realm of cryptography and thus the claims are similar to Example 41. Examiner does not find this argument persuasive. Appellant provides no analysis as to how its claims are similar to Example 41. Other than the very general subject matter there is no link between claims 3 and 13 to Example 41 where the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts were. integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Appellant merely recites the use of public keys in the manner in which they were intended to be used.

Appellant argued the claims 6 and 16 recite eligible subject matter because updating a blockchain results in specific activity that is occurring on the blockchain. Examiner does not find this argument persuasive. First there isn’t even an argument as to how “reciting specific activity occurring on the blockchain” meets any standard for eligible subject matter. There is nothing in claims 6 and 16 that amounts to a non-abstract idea, a practical application of an abstract idea, or significantly more. Appellant is using the blockchain as a tool for its intended purpose. Appellant is merely further narrowing the abstract idea with these claims.

5) Response to Examiner’s arguments (See pages 20-21 of Appellant’s Brief).
Appellant provided counter argument to Examiner’s response of the Final Office Action. Examiner addressed these specific arguments and grouped those responses with similar arguments presented above for the sake of clarity. (e.g., the practical application arguments presented in this section are grouped with Appellant’s other practical application arguments). Thus Examiner has addressed all of the arguments in Appellant’s Brief.

 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J WARDEN/Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693    

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.